DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the lines, numbers, and letters are not suitably durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined so at to provide satisfactory reproduction characteristics.  See Figs. 1-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/896,570 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of the reference application as follows:

	Claim 1 is anticipated by claim 1 of the reference application, recognizing that in claim 1 of the reference application a mechanical arm configured to be controlled by a controller computer is a robot arm as set forth in claim 1 of the instant application, and further recognizing that the broadest reasonable interpretation of the term “hold” in claim 1 of the reference application has a scope that includes grasping or gripping.

	Claims 2-18 are anticipated by claims 2-18 of the reference application, respectively.

	Claim 19 is anticipated by claim 19 of the reference application, recognizing that in claim 19 of the reference application a mechanical arm configured to be controlled by a controller computer is a robot arm as set forth in claim 19 of the instant application.

	Claim 20 is anticipated by claim 20 of the reference application, recognizing that in claim 20 of the reference application a mechanical arm configured to be controlled by a controller computer is a robot arm as set forth in claim 20 of the instant application, and further recognizing that the broadest reasonable interpretation of the term “hold” in claim 20 of the reference application has a scope that includes grasping or gripping.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/192697 to Utz (Utz), a machine translation of which is appended to the reference included with this Office action.

	Regarding claim 1, Utz discloses an automatic test system for testing a wireless charging system, comprising:
	a robot arm, configured to grip a first fixture (Utz, e.g., Fig. 2 and paragraphs 31, 33, robot arm 41 of robot 40, with robot arm 41 having a mechanical arm in the form of arm extension 42 holding measuring probe 44, e.g., a B-field probe; note that measuring probe 44 is gripped (e.g., firmly held) by arm extension 42 by unspecified mechanical attachment means which in turn is gripped by arm extension 42; the in the alternative, Utz, e.g., Fig. 2 and paragraphs 33, 37-38, robot arm 61 of robot 60 holding secondary-side charging plate 50; note that secondary-side charging plate 50 is gripped (e.g., firmly held) on robot arm 61 by unspecified mechanical attachment means which in turn is gripped by robot arm 61; the mechanical attachment means is regarded as a first fixture as claimed);
	a test plane, configured to support a loading plate (Utz, e.g., Fig. 2 and paragraph 32, testing plane in the form of floor on which loading plate 20 is disposed);
	a docking station, connected to the robot arm (Utz, e.g., Fig. 2 and paragraph 33, base of robot 40 as shown in Fig. 2; see alternative application of Utz above, Utz, e.g., Fig. 2, base of robot 60 shown in Fig. 2); and
	a control computer, configured to control the robot arm and receive test data (Utz, e.g., Fig. 1 and paragraphs 43, 45, central controller 115), the floor supporting a device under test of the wireless charging system (see Utz as applied above, e.g., Utz, Fig. 2 and paragraph 32, loading plate 20 disposed on floor is a DUT of Utz’s wireless charging system), and the first fixture being configured to grip a test device for testing the device under test and generate test data (see Utz as applied above, e.g., Utz, Fig. 2 and paragraph 33, measuring probe 44 is gripped (e.g., firmly held) by arm extension 42 by unspecified mechanical attachment means which is regarded as the first fixture as claimed, with measuring probe 44 constituting a testing device for testing the loading plate 20 and generating the testing data; see alternative application of Utz above, see Utz as applied above, secondary-side charging plate 50 is gripped (e.g., firmly held) by robot arm 61 by unspecified mechanical attachment 

	Utz discloses that in known inductive charging arrangements, an energy-emitting charging plate may be integrated in an infrastructure area (e.g., a garage or a parking lot, embedded in a ground surface), and used to inductively transfer energy to a corresponding charging plate of the motor vehicle for charging the energy storage device (Utz, e.g., paragraph 3).  One of ordinary skill in the art would appreciate that in such arrangements the charging plate is electrically and mechanically integrated into the infrastructure, e.g., garage parking lot, ground surface.

	In the embodiment of Figs. 1-2, Utz discloses that the loading plate 20 is disposed on the floor (testing plane) as discussed above, but is not relied upon as explicitly disclosing that the test plane (e.g., the floor) is configured to grip a second fixture, and the second fixture being configured to grip a device-under-test of the wireless charging system.  One of ordinary skill in the art would nonetheless recognize the advantage of providing some type of mechanical and/or electrical integration means (e.g., screws, bolts, anchors, electrical connectors/plugs) for mechanically/electrically integrating the loading plate 20 with the floor so that the loading plate 20 is not inadvertently moved during testing and so that the requisite electrical power may be supplied to the loading plate 20.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	To the extent that one of ordinary skill in the art would not recognize the gripping of the measuring probe 44 by arm extension 42 or the gripping of the secondary-side charging plate 50 by robot arm 61 as implicitly requiring mechanical attachment means as discussed above, the examiner takes Official notice of the fact that the use of end effectors having electrical and mechanical connectors configured for interchangeably mating with corresponding electrical and mechanical connectors of robotic arms of the type disclosed by Utz was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., US 2011/0139752 to Carter, paragraph 61; also see US 4,620,362 to Reynolds, e.g., Fig. 1 and col. 3, line 60 to col. 4, line 62; also see US 2017/0057085 to Cookson et al., paragraph 24.  Therefore, in addition or in the alternative to the application of Utz as discussed above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz such that arm extension 42 and/or robot arm 61 grips a first fixture in the form of electrical and mechanical connectors configured to interchangeably mate with (and thereby grip) corresponding 

	Regarding claim 2, Utz discloses wherein the robot arm is configured to move the first fixture in x, y and z directions (see Utz as applied to claim 1, Utz, e.g., Fig. 2, robot arm 41 of robot 40, with robot arm 41 having a mechanical arm in the form of arm extension 42 holding measuring probe 44 is configured to move measuring probe 44 and its mechanical attachment means in x, y and z directions; also see alternative application of Utz in connection with claim 1, robot arm 61 of robot 60 holding secondary-side charging plate 50 is configured to move secondary-side charging plate 50 and its mechanical attachment means in x, y and z directions).  Utz is not relied upon as explicitly disclosing that the robot arm is configured to enable the first fixture to rotate for [-180,180] degrees around the central axis of the first fixture.  The examiner takes Official notice of the fact that robotic arms having 6 degrees of freedom, e.g., the ability to pick up an object, lift it, move it horizontally and set it down in an x,y,z space while changing the object’s orientation along three axis (yaw, pitch and roll) were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known 

	Regarding claim 3, Utz discloses wherein the test plane is a horizontally placed plane having one surface parallel to an x-y plane (see Utz as applied to claim 1, testing plane in the form of floor on which loading plate 20 is disposed is a horizontally placed plane having one surface parallel to an x-y plane).

	Regarding claim 4, Utz discloses wherein the test device comprises at least one of a magnetic coil, a printed circuit board, a magnetic probe and an electronic power receiver-related product (see Utz as applied to claim 1, probe 44 may be B-field probe; also see alternative application of Utz in connection with claim 1, testing device in the form of secondary-side charging plate 50, which constitutes a magnetic coil and/or a power receiver (RX) related electronic product; also see Utz, paragraph 12).

	Regarding claim 5, Utz discloses wherein the device under test comprises at least one of an electromagnetic coil, a PCB and an electronic power transmitter-related product (see Utz as applied to claim 1, loading plate 20 is a DUT and incudes 

	Regarding claim 6, Utz discloses wherein the control computer further comprises a non-transitory computer readable medium storing program codes for controlling a testing process, and measuring and analyzing test data (Utz, e.g., paragraph 41; also see paragraphs 5-9, 22, 23, 26, 27).

	Regarding claim 7, Utz discloses further comprising an internal data line in the robot arm, wherein the first fixture is configured to communicate with the control computer via the internal data line (see Utz as applied above, e.g., Utz, Figs. 1-2 and paragraph 33, measuring probe 44 is in communication with downstream components, including central controller 115, via an internal data line of the robot arm in the form of arm extension 42 and unspecified mechanical attachment means holding/retaining measuring probe 44 on arm extension 42).

	Regarding claims 8-9, Utz as applied to claim 1 is not relied upon as explicitly disclosing wherein the first fixture comprises a plurality of connecting lines configured to be connected to the test device (claim 8) and wherein the first fixture comprises a data connector for exchanging data between the test device and the control computer (claim 9).

	Utz’s measuring probe 44, e.g., a B-field probe (see paragraph 31) and Utz’s secondary-side charging plate 50 are electrical test devices that generates data and are in electrical communication with other components, including central controller 115, via at least one electrical conductor.  The examiner takes Official notice that the use of electrical plugs/connectors/wires for establishing an electrical connection with an electrical device was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in order to realize easy disconnection of the electrical device from an associated circuit for purposes of repair/replacement/interchangeability.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz such that the first fixture comprises a plurality of connecting lines configured to be connected to the test device and such that the first fixture comprises a data connector for exchanging data between the test device and the control computer for at least the reason that this would provide easy disconnection of the test device (e.g., measuring probe 44 and/or 

	Regarding claim 14, Utz discloses:
	an RX board, gripped by the first fixture and coupled to an RX coil of the wireless charging system (see alterative application of Utz as applied to claim 1, secondary-side charging plate 50 constitutes a receive coil of Utz’s wireless charging system and is supported by a plate-like structure which constitutes a receive board as claimed);
	a TX board, gripped by the second fixture and coupled to a TX coil of the wireless charging system (see Utz as applied to claim 1, loading plate 20 constitutes a transmit coil of Utz’s wireless charging system and is supported by a plate-like structure which constitutes a transmit board as claimed); and
	a power supply, configured to supply current to the TX board (Utz, e.g., Fig. 1 and paragraph 31, wall charging station 4 supplying electrical current to loading plate 20).

	Regarding claim 15, Utz discloses wherein the first fixture is configured to measure an output voltage Vout and an output current Iout of the RX coil and to transmit a measured signal to the control computer (Utz, e.g., Fig. 1 and paragraph 32, power analyzer 30 is provided for recording primary-side and/or secondary-side electrical parameters (current, voltage and power) of the electrically or electromagnetically energized charging plates 20, 50; note in connection with the 

	Regarding claim 16, Utz discloses wherein the charging efficiency of the wireless charging system is calculated when the TX coil and the RX coil are in a relative position and the relative position is controlled by the control computer (e.g., Utz, paragraph 7; also see paragraphs 23-27, 41).  Utz is not relied upon as explicitly disclosing that the charging efficiency is calculated by using the following formula:

    PNG
    media_image1.png
    79
    151
    media_image1.png
    Greyscale
 
where Vin and Iin represent the input voltage and input current of the TX coil respectively.  The examiner takes Official notice of the fact that determining the efficiency of a transformer (which is effectively formed by Utz’s loading plate 20 and secondary-side charging plate 50) as the ratio of measured output power to measured input power was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a 

	Regarding claim 19, Utz discloses an automatic test system for testing a wireless charging system, comprising:
	a robot arm, comprising a distal portion that is configured to be connected to a plurality of types of devices selected from a fixture, a probe and a test device (Utz, e.g., Fig. 2 and paragraph 33, robot arm 41 of robot 40, with robot arm 41 having a distal section in the form of arm extension 42 holding measuring probe 44; note that measuring probe 44 is necessarily held/retained on arm extension 42 by unspecified 
	a test plane, configured to control a device for testing of the wireless charging system (Utz, e.g., Fig. 2 and paragraph 32, testing plane in the form of floor for holding loading plate 20 for testing);
	a docking station, connected to the robot arm (Utz, e.g., Fig. 2 and paragraph 33, base of robot 40 as shown in Fig. 2); and
	a control computer, configured to control the robot arm and receive test data (Utz, e.g., Fig. 1 and paragraphs 43, 45, central controller 115).

	Although Utz is not relied upon as explicitly disclosing that the distal portion in the form of arm extension 42 holding measuring probe 44 is configured to be releasably connected to a plurality of types of devices selected from a fixture, a probe and a test device, modifying Utz such that the distal portion in the form of arm extension 42 is releasably connected to the mechanical attachment means holding/retaining the measuring probe 44 and the measuring probe 44 itself would have been obvious to one of ordinary skill in the art for at least the reason that such a modular arrangement would simply repair/interchanging/replacement of such devices without the need to remove the entire arm extension 42 or robot arm 41.  Such understanding falls well within the 

	Regarding claim 20, Utz discloses an automatic test system for testing a wireless charging system, comprising:
	a robot arm, configured to grip a first fixture (Utz, e.g., Fig. 2 and paragraphs 31, 33, robot arm 41 of robot 40, with robot arm 41 having a mechanical arm in the form of arm extension 42 holding measuring probe 44, e.g., a B-field probe; note that measuring probe 44 is gripped (e.g., firmly held) by arm extension 42 by unspecified mechanical attachment means which in turn is gripped by arm extension 42; the mechanical attachment means is regarded as a first fixture as claimed);
	a test plane, configured to support a loading plate (Utz, e.g., Fig. 2 and paragraph 32, testing plane in the form of floor on which loading plate 20 is disposed);
	a docking station, connected to the robot arm (Utz, e.g., Fig. 2 and paragraph 33, base of robot 40 as shown in Fig. 2); and
	a control computer, configured to control the robot arm and receive test data (Utz, e.g., Fig. 1 and paragraphs 43, 45, central controller 115), wherein,
	the robot arm comprises an internal data line configured to be connected to a device assembled by the first fixture to allow the device to communicate with the control computer (see Utz as applied above, e.g., Utz, Figs. 1-2 and paragraph 33, measuring probe 44 is in communication with downstream components, including 

	Utz discloses that in known inductive charging arrangements, an energy-emitting charging plate may be integrated in an infrastructure area (e.g., a garage or a parking lot, embedded in a ground surface), and used to inductively transfer energy to a corresponding charging plate of the motor vehicle for charging the energy storage device (Utz, e.g., paragraph 3).  One of ordinary skill in the art would appreciate that in such arrangements the charging plate is electrically and mechanically integrated into the infrastructure, e.g., garage parking lot, ground surface.

	In the embodiment of Figs. 1-2, Utz discloses that the loading plate 20 is disposed on the floor (testing plane) as discussed above, but is not relied upon as explicitly disclosing that the test plane (e.g., the floor) is configured to grip a second fixture.  One of ordinary skill in the art would nonetheless recognize the advantage of providing some type of mechanical and/or electrical integration means (e.g., screws, bolts, anchors, electrical connectors/plugs) for mechanically/electrically integrating the loading plate 20 with the floor so that the loading plate 20 is not inadvertently moved during testing and so that the requisite electrical power may be supplied to the loading plate 20.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz such that Utz’s testing plane in the form of a floor is configured to grip a second fixture (e.g., screws, bolts, anchors, electrical connectors/plugs).  In this 

	Utz as modified above is not relied upon as explicitly disclosing that the first and second fixtures each comprise a connector that is configured to electrically connect to a device for testing.  Utz’s measuring probe 44, e.g., a B-field probe (see paragraph 31) and loading plate 20 are electrical devices that are in electrical communication with other components via at least one electrical conductor.  The examiner takes Official notice that the use of electrical plugs/connectors for establishing an electrical connection with an electrical device was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in order to realize easy disconnection of the electrical device from an associated circuit for purposes of repair/replacement/interchangeability.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify Utz such that the first and second fixtures each comprise a connector that is configured to electrically connect to a device for testing for at least the reason that this would provide easy disconnection of the .

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of US 2013/0285605 to Partovi (Partovi) and US 2017/0168101 to Inami et al. (Inami).

	Regarding claim 10, Utz discloses:
	a feed power supply, configured to supply current to the device under test (Utz, e.g., Fig. 1 and paragraph 31, wall charging station 4 supplying electrical current to loading plate 20);
	a probe, gripped by the first fixture (see Utz as applied to claim 1, e.g., Utz, Fig. 2 and paragraph 31, probe 44, e.g., a B-field probe).

	Utz as applied to claim 1 is not relied upon as explicitly disclosing:
	a test instrument, configured to receive and analyze test data and to communicate with the control computer via a data line; and
	an amplifier, connected to the probe and the test instrument, and configured to amplify the test data.

	Partovi discloses in connection with a wireless power transfer arrangement feeding the output of a magnetic field scanner to a spectrum analyzer in order to obtain a map of any stray unwanted emissions (Partovi, e.g., paragraph 258).  Inami discloses 

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz to include a test instrument, configured to receive and analyze test data and to communicate with the control computer via a data line, and an amplifier, connected to the probe and the test instrument, and configured to amplify the test data.  In this way, in the manner disclosed by Partovi, a map of any stray unwanted emissions can be determined by Utz’s central controller 115, with the output of Utz’s probe 44 being suitably amplified in the manner disclosed by Inami.

	Regarding claim 11, Utz in view of Partovi and Inami discloses wherein the probe is a magnetic field strength probe configured to detect the magnitude and frequency of a magnetic field generated by the device under test (see Utz in view of Partovi and Inami as applied to claim 10, e.g., Utz, Fig. 2 and paragraph 31, probe 

	Regarding claim 13, Utz in view of Partovi and Inami discloses wherein the test instrument is a spectrum analyzer configured to perform spectral analysis on the test data to extract spectral information of a magnetic field generated by the device under test (see Utz in view of Partovi and Inami as applied to claim 10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of Partovi and Inami, and further in view of US 2013/0002275 to Min et al. (Min).

	Regarding claim 12, Utz in view of Partovi and Inami is not relied upon as explicitly disclosing wherein the probe is a magnetic field phase probe configured to detect phase information of a magnetic field generated by the device under test.  Min discloses a measuring system for measuring near electric and/or magnetic fields produced by a device under test that can be used to measure not only amplitude, but also phase, of near fields from the DUT, which can be an integrated circuit (IC), a printed circuit board (PCB) or any electronic device, module or system (Min, e.g., paragraph 18).  Min’s measurement probe may measure the phase of fields from the DUT (Min, e.g., paragraph 24).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of US 2012/0306285 to Kim et al. (Kim).

	Regarding claim 17, Utz discloses:
	an RX coil of the wireless charging system, the coil being gripped and assembled by the first fixture (see alterative application of Utz as applied to claim 1, secondary-side charging plate 50 constitutes a receive coil of Utz’s wireless charging system);
	a TX coil of the wireless charging system, the coil being gripped and assembled by the second fixture (see Utz as applied to claim 1, loading plate 20 constitutes a transmit coil of Utz’s wireless charging system).

	Utz is not relied upon as explicitly disclosing a vector network analyzer, configured to acquire S parameters of the wireless charging system, wherein the vector network analyzer comprises two ports respectively connected to the TX coil and the RX coil, the vector network analyzer is configured to transmit the S parameters to the control computer, and the control computer is configured to extract a coupling coefficient from the S parameters.  In related art, Kim at least suggests a vector network analyzer configured to obtain S-parameters of the wireless charging system, wherein the vector network analyzer comprises two ports connected with the TX coil and the RX coil respectively, and the subsequent calculation/extraction of a coupling coefficient based on the S-parameters (Kim, e.g., paragraphs 185-189).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Utz to include a vector network analyzer, configured to acquire S parameters of the wireless charging system, wherein the vector network analyzer comprises two ports respectively connected to the TX coil and the RX coil, the vector network analyzer is configured to transmit the S parameters to the control computer, and the control computer is configured to extract a coupling coefficient from the S parameters.  In this way, the coupling characteristics between Utz’s loading plate 20 and secondary-side charging plate 50 can be determined and evaluated.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of Kim, and further in view of US 20170033610 to Borin (Borin).

	Regarding claim 18, Utz in view of Kim is not relied upon as explicitly disclosing a ferrite sheet attached to the TX and RX coils.  Borin discloses incorporation of a ferrite sheet underneath a transmit coil and/or above a receive coil for the purpose of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2013/0069625 to Gilchrist et al. relates to a wireless power transfer test system, see, e.g., Fig. 1.
	US 2018/0257221 to Toothtaker et al. relates to hot-swapping of end effectors that permits arbitrary replacement by the operator and dynamic accommodation by the robot.
	T. Wang, B. Chen and S. Wu, "The design of near-field horizontal probe for wireless charging coil," 2017 IEEE 19th Electronics Packaging Technology Conference (EPTC), 2017, pp. 1-4 relates to a design of a near-field horizontal probe for a wireless charging coil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863